Title: To James Madison from George W. Erving, 4 October 1805
From: Erving, George W.
To: Madison, James


          
            Private
            Dear Sir
            Bourdeaux Oct: 4. 1805
          
          Pursuant to the determination which I mentioned in my last official letter to you from London, to have been taken in concert with Mr Monroe & Mr Bowdoin, I left that place on the 5th of Septr. for Paris, where I arrived on the 14th. We supposed that some sensations might have manifested themselves on the part of the French government since the departure of Mr Monroe from Paris, favorable to the hope of a satisfactory adjustment of our affairs with Spain; that the manner in which the late negotiations had terminated, & the return of Mr Monroe to London, must have produced apprehensions of a total rupture, necessarily leading that government to seek for an opportunity of making some Explanations as to the share which it had taken in those negotiations, ⟨& thus?⟩; evincing the interest which it felt in the preservation of harmony: It was also presumed that the late blow aimed by great Britain at ⟨a⟩; very important branch of our commerce, & the dignified & firm tone with which it had been met by our minister in London, (in as much as those measures proved that we had not a previous understanding with England hostile to France or its ally, ⟨we?⟩; were not disposed to make any undue concessions to their disadvantage, & how reluctantly we parted with the Expectation that France herself woud ultimately manifest a candor & good faith suitable to our just claims, & due to the honor & consistency of her own character) woud Excite ⟨a⟩; strong sentiment of friendly acknowledgement, & induce an anxiety to quiet the troubles which seemed consequent upon the rupture of the negotiations; that she woud therefore shew a disposition to place the relations between the United States & Spain upon that safe & satisfactory footing which she certainly has it in her power to give them: These probabilities were much strengthened by the very unexpected change in the aspect of continental affairs which took place about the time of my arrival in Holland. It was for the purpose of consulting with General Armstrong & of obtaining information upon these important subjects that it was determined I shoud take Paris in my way to Madrid: we had doubts also whether in the course of Enquiry motives might not occur for me to attend the arrival of Mr Bowdoin at that place, & to wait with him for the orders of the President; whether the public considerations which woud prevent Mr Bowdoins going immediately to Madrid, (& which have been Explained to you by him & Mr Monroe) did not apply in some degree to myself. Upon all these points I conversed fully with General Armstrong: whatever has passed between him & the French Minister he has of course presented to you, such part as he communicated to me does not bear the favorable aspect which we hoped for: he thinks also that Mr Monroes departure produced no sensation, and that they have no apprehension of any serious rupture between the United States & Spain. I infer his opinion to be that if any future discussions take place they must be had with the government at Paris: in such case it seems that M. Tallyrand promises to produce documentary proofs against the claim for indemnity to our citizens for certain spoliations; what the proof referred to may be I cannot distinctly understand, & it is a little Extraordinary that if any such exists it shoud not have been brought forward to support the Extreme imbecillity of Mr Cervallos’s argument upon that point in his discussions with Mr Monroe, since there is every reason to presume that his share in those discussions, to say the least, passed under the view of the French government. General Armstrong did not seem to think that we derived any advantage from the transactions in England, he beleives that the French government are fully persuaded of our intention to smooth over all difficulties in that quarter, that they annex no importance to the tone which we have assumed, & in fine that nothing but an open rupture with Great Britain, will produce such dispositions as had been calculated upon.
          In all this business the important points of consideration seem to be; how France may be brought to act in our favor; at what course she woud take if we were to pursue the measures against Spain which the conduct & pretensions of that power will justify. If Spain were left Entirely to herself either by negotiation or means less mild we shoud doubtless soon bring the subsisting differences to a very satisfactory termination: France aught to be convinced that she can derive no mony from the present state of this controversy; yet whatever pains may have been taken to inform her correctly upon this subject, I am persuaded that such a hope is amongst the strongest of her motives for still resting upon the ground which she took in the negotiations, & that she never will abandon that hope till she is undeceived in the most formal & unequivocal manner: It is Extremely to be regretted that the measures of our government both with respect to England & France are continually weakened by the intrigues & misrepresentations of certain interested individuals, & those of our citizens actuated by mere political malevolence who are found in both countries; It is thus that France is supported in the Expectation referred to, & in the same way its opinion has been formed on the state of our affairs in England, & in the same way also England herself has from time to time been led into Measures of unfriendly policy: But I learn from a source generally good, the accuracy of whose information however is not entirely to be depended upon, that the Sum Expected is Extremely moderate even as low as 5,000,000 livres: by giving no Opinion as to the Western boundary she certainly has left the means open of forming an amicable arrangement upon some temptation of this sort, and however inconsiderable the Sum may appear, yet when the mode in which it woud probably be employed and certain wants are considered, its importance is very much enhanced. But there is another view of this subject which I have received from one who has the very best means of information, how far he has been faithful in his representation I cannot pretend to say, but it is altogether different from that which appearances induce to. He says that there was nothing like dictation or any undue interference on the part of the French government in the late negotiations, that they kept aloof from the subject, except when they were applied to on such points as it was incumbent on them to attend to; that they Exercised no secret influence whatever, and that upon the same principles which regulated their conduct on that occasion they are now determined not to move till they are applied to by the U. S: or by Spain, or till our hostilities & their treaties make it necessary for them to act: He does not pretend to say that they have no hope of money, but that it is expected to be paid only for the territory not contested, & that a moderate sum (without stating the amount) woud be sufficient; the points in contest to be adjusted by arrangements as to the western limits.
          It seems that much more importance is annexed by the French government to an acquisition of E. Florida by the Un States than we give to that object; the idea is held out that this favorable moment is the only one in which it can be procured; that in time of peace & without the aid of France it woud be impossible to obtain a foot of territority [sic] in that quarter, from the obstinacy with which the Spanish government adhere to their possessions; it being a very essential principle of their monarchy that none of the dominions of the Crown shall be alienated, which the most imperious circumstances only have ever induced them to deviate from.
          With respect to the other important point, how France woud act in a certain Event; from all I can learn it does seem that if we do not conclude to use money to the Extent & for the object suggested, that the most decided & vigorous course woud be the safest policy; that too much reliance is now placed in our pacific disposition, & that a respect woud be created by strong measures very favorable to an ultimate adjustment upon terms the most satisfactory to us: I know that Mr Monroe has Expressed this opinion to you, & all that I have since heard or observed recommends to such a course: whether the affairs of Europe still further recommend to it cannot perhaps be well judged of at present; it may prove otherwise, even the hopes of negotiation between the parties now so hostilely arrayed are not yet abandoned, but long before congress rises these questions will have been settled.
          It is whispered that the French either have attempted to negotiate or are now negotiating with Spain for E. Florida, thus to take the contest with us partly into their own hands; this as I suppose Genl Armstrong has informed you is denied by M. Tallyrand, it bears indeed very little probability of truth.
          I left Paris on the 27th of Septr. & arrived here on the first instant: I have staid here only long Enough to allow time for Mr Lees agent at Bayonne to prepare the means necessary for carrying me on to Madrid, for which place I shall depart to morrow & shall proceed with all possible dispatch: I learn from a Spanish courier that Mr Pinkney was yet at Madrid four days ago. Mr Bowdoin has applied thro Genl Armstrong for a passport to Enable him to land at Calais, which will doubtless be obtained, & he will probably be there in about three weeks. I am Dear Sir always with sincere respect your very obliged & obt St
          
            George W Erving
          
          
            PS. As I took the liberty of mentioning to you in a former letter some reports which I had heard respecting Mr Alexander, I ought now in justice to that gentleman to mention that I saw him on my passage thro Rotterdam in perfect health; & I have reason to think that the Accounts which we heard in England were very exaggerated representations founded upon an illness which he had some time since, & which as he confesses did for a time affect his mind; but since then he says he has not been ill, & he certainly has not the least appearance of derangement; he is moreover a very amiable man & appears to be very desirous & very capable of doing his duty satisfactorily; & having waited with him upon the French general I had an opportunity of observing that he stood well with him, & as I heard he has a similar good intelligence with the other authorities there.
          
          
            GWE
          
        